Name: 75/287/EEC: Commission Decision of 18 April 1975 exempting the Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland from applying the Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (Only the English, Danish and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  cultivation of agricultural land
 Date Published: 1975-05-14

 Avis juridique important|31975D028775/287/EEC: Commission Decision of 18 April 1975 exempting the Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland from applying the Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (Only the English, Danish and Dutch texts are authentic) Official Journal L 122 , 14/05/1975 P. 0015 - 0015COMMISSION DECISION of 18 April 1975 exempting the Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland from applying the Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (Only the English, Danish and Dutch texts are authentic) (75/287/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Directive of 9 April 1968 (1) on the marketing of material for the vegetative propagation of the vine, as last amended by the Council Directive of 9 December 1974 (2), and in particular Article 18a thereof; Having regard to the request submitted by the Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland; Whereas the growing of vines and the marketing of propagation material in Denmark, Ireland, the Netherlands and the United Kingdom is either non-existent or of minimal economic importance; Whereas, therefore, it seems desirable, as long as this continues to be the case, to release the aforementioned Member States from the obligation to apply the provisions of the abovementioned Directives; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland are hereby exempted from applying the Council Directive of 9 April 1968 on the marketing of material for the vegetative propagation of the vine, with the exception of the provisions of Articles 12 (1) and 12a. Article 2 This Decision is addressed to the Kingdom of Denmark, Ireland, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 18 April 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 93, 17.4.1968, p. 15. (2)OJ No L 352, 28.12.1974, p. 43.